 



Exhibit 10.01
AMENDMENT NO. 5 TO
AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
     This AMENDMENT NO. 5 TO AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT(this “Amendment”), dated as of September 29, 2005, by and among
Cardinal Health Funding, LLC, a Nevada limited liability company, as Seller
(“Seller”), Griffin Capital, LLC, a Nevada limited liability company, as
Servicer (“Servicer”), each entity signatory hereto as a Conduit (each a
“Conduit” and collectively, the “Conduits”), each entity signatory hereto as a
Financial Institution (each a “Financial Institution” and, collectively with the
Conduits, the “Purchasers”), each entity signatory hereto as a Managing Agent
(each a “Managing Agent” and collectively, the “Managing Agents”) and JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago), as
the Agent (the “Agent”).
R E C I T A L S
     Seller, Servicer, the Purchasers, the Managing Agents and the Agent have
entered into that certain Amended and Restated Receivables Purchase Agreement,
dated as of May 21, 2004, as amended by the Omnibus Amendment, dated as of
August 18, 2004, as further amended by the Omnibus Limited Waiver and Second
Omnibus Amendment thereto, dated as of September 24, 2004, as further amended by
the Amendment No. 3 thereto, dated as of September 30, 2004, and as further
amended by the Amendment No. 4 thereto, dated as of February 3, 2005 (as
heretofore amended, the “Purchase Agreement”).
     Seller, Servicer, the Purchasers, the Managing Agents and the Agent now
desire to amend the Purchase Agreement upon the terms and subject to the
conditions set forth herein.
A G R E E M E N T
     NOW, THEREFORE, in consideration of the premises herein contained and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged by the parties hereto, the parties hereto agree as follows:
     Section 1. Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings assigned thereto in the
Purchase Agreement, as amended hereby.
     Section 2. Amendment to Purchase Agreement. Subject to the terms and
conditions set forth herein, the definition of “Liquidity Termination Date” set
forth in Exhibit I to the Purchase Agreement is hereby amended by amending and
restating, in its entirety, such definition where it appears therein to read as
follows:
     “Liquidity Termination Date” means September 28, 2006.

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 5 TO
RECEIVABLES PURCHASE AGREEMENT
     Section 3. Conditions to Effectiveness of this Amendment. This Amendment
shall become effective as of the date hereof, subject to the satisfaction of the
following conditions:
          (a) Amendment. The Agent and each Managing Agent shall have received
executed counterparts of this Amendment, duly executed by each of the parties
hereto.
          (b) Representations and Warranties. As of the date hereof, both before
and after giving effect to this Amendment, all of the representations and
warranties of Seller and Servicer contained in the Purchase Agreement, as
amended hereby, and in each other Transaction Document (other than those that
speak expressly only as of a different date) shall be true and correct in all
material respects as though made on the date hereof (and by its execution
hereof, each of Seller and Servicer shall be deemed to have represented and
warranted such).
          (c) No Amortization Event. As of the date hereof, both before and
after giving effect to this Amendment, no Amortization Event or Potential
Amortization Event shall have occurred and be continuing (and by its execution
hereof, each of Seller and Servicer shall be deemed to have represented and
warranted such).
     Section 4. Miscellaneous.
          (a) Effect; Ratification. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to, or
acknowledgment of, any amendment, waiver or modification of any other term or
condition of the Purchase Agreement or of any other instrument or agreement
referred to therein; or (ii) prejudice any right or remedy which any Purchaser,
each Managing Agent or the Agent (or any of their assigns) may now have or may
have in the future under or in connection with the Purchase Agreement or any
other instrument or agreement referred to therein. Each reference in the
Purchase Agreement to “this Agreement,” “herein,” “hereof” and words of like
import and each reference in the other Transaction Documents to “Receivables
Purchase Agreement,” the “Purchase Agreement” or the Purchase Agreement shall
mean the Purchase Agreement, as amended hereby, as applicable. This Amendment
shall be construed in connection with and as part of the Purchase Agreement and
all terms, conditions, representations, warranties, covenants and agreements set
forth in the Purchase Agreement and each other instrument or agreement referred
to therein, except as herein amended, are hereby ratified and confirmed and
shall remain in full force and effect.
          (b) Transaction Documents. This Amendment is a Transaction Document
executed pursuant to the Purchase Agreement and shall be construed, administered
and applied in accordance with the terms and provisions thereof.
          (c) Costs, Fees and Expenses. Seller agrees to reimburse the Agent,
each Managing Agent and each Purchaser on demand for all costs, fees and
expenses incurred by the Agent, each Managing Agent and each Purchaser
(including, without limitation, the reasonable fees and expenses of counsels to
the Agent, each Managing Agent and each Purchaser) incurred in connection with
the preparation, execution and delivery of this Amendment.

2



--------------------------------------------------------------------------------



 



AMENDMENT NO. 5 TO
RECEIVABLES PURCHASE AGREEMENT
          (d) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.
          (e) Severability. Any provision contained in this Amendment which is
held to be inoperative, unenforceable or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.
          (f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.
          (g) WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION
WITH THIS AMENDMENT OR ANY MATTER ARISING HEREUNDER OR THEREUNDER.
(Signature Pages Follow)

3



--------------------------------------------------------------------------------



 



AMENDMENT NO. 5 TO
RECEIVABLES PURCHASE AGREEMENT
     IN WITNESS WHEREOF, the undersigned have caused this Amendment to be
executed as of the date first above written.

              CARDINAL HEALTH FUNDING, LLC
 
       
 
  By:        /s/ Ali Rizvi
 
            Name: Ali Rizvi     Title: President
 
            GRIFFIN CAPITAL, LLC
 
       
 
  By:        /s/ Wayne Jeu
 
            Name: Wayne Jeu     Title: President

S-1



--------------------------------------------------------------------------------



 



AMENDMENT NO. 5 TO
RECEIVABLES PURCHASE AGREEMENT

              PREFERRED RECEIVABLES FUNDING
CORPORATION, as a Conduit
 
       
 
  By:   /s/ Brian J. Zimmer 
 
            Name: Brian J. Zimmer     Title: Authorized Signer
 
            FALCON ASSET SECURITIZATION
CORPORATION, as a Conduit
 
       
 
  By:   /s/ Brian J. Zimmer 
 
            Name: Brian J. Zimmer     Title: Authorized Signer
 
            JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA (Main
Office Chicago)), as a Financial Institution and as Agent
 
       
 
  By:   /s/ Brian J. Zimmer 
 
            Name: Brian J. Zimmer     Title: Vice President

S-2



--------------------------------------------------------------------------------



 



AMENDMENT NO. 5 TO
RECEIVABLES PURCHASE AGREEMENT

              LIBERTY STREET FUNDING CORP., as a Conduit
 
       
 
  By:   /s/ Andrew L. Stidd 
 
            Name: Andrew L. Stidd     Title: President
 
            THE BANK OF NOVA SCOTIA, as a Financial Institution and as a
Managing Agent
 
       
 
  By:   /s/ Norman Last 
 
            Name: Norman Last     Title: Managing Director

S-3